Exhibit 10.38

THE WESTERN UNION COMPANY

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE

Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”),                          (“Executive”) has been granted the
Performance-Based Restricted Stock Unit Award described below (the “Award”).
Certain terms and conditions of the Award are set forth immediately below in
this Award Notice. Other terms and conditions are set forth in the
Performance-Based Restricted Stock Unit Award Agreement which is appended to
this Award Notice. The Award Notice and the Performance-Based Restricted Stock
Unit Award Agreement are together the “Agreement” which is made and entered into
between The Western Union Company, a Delaware corporation (“the Company”), and
Executive as of the Grant Date. Capitalized terms not otherwise defined in this
Award Notice are defined in the Plan or the Performance-Based Restricted Stock
Unit Award Agreement.

 

Grant Date:

   ________________________

Target Award:

 

Maximum Award:

  

___ shares of Common Stock

 

___ shares of Common Stock

Performance Period:

   ________________________

Performance Measure:

   ________________________

Vesting Date:

   Third anniversary of Grant Date

 

 

            THE WESTERN UNION COMPANY,

a Delaware corporation

By:         Name:         Title:      

 

(U.S. — Section 16 Officers)



--------------------------------------------------------------------------------

THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT —

TERMS AND CONDITIONS — SECTION 16 OFFICERS

 

1.

Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.

 

2.

Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below and subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A. Upon issuance and transfer of
Shares to Executive following the Restricted Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.

 

3.

Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, subject to the satisfaction of the
Performance Measure during the Performance Period set forth in the Award Notice
and the Committee’s determination of the amount of the Award payable to
Executive in accordance with Exhibit A, all restrictions on the Units shall
lapse and the number of Shares subject to the Units determined by the Committee
to be transferred to Executive in accordance with Exhibit A shall be issued and
transferred to Executive. Effective on and after such date, subject to
applicable laws and Company policies, Executive may hold, assign, pledge, sell,
or transfer the Shares transferred to Executive in Executive’s discretion. The
three year period in which the Units may be forfeited by Executive is defined as
the “Restricted Period.”

Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the third anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112. In
addition, notwithstanding any other provision of the Plan or this Agreement, in
order for the restrictions on the Units to lapse, you must execute and return to
the Company or accept electronically an updated restrictive covenant agreement
(and exhibits) if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to the third anniversary of the
Grant Date will cause the Units to be forfeited.

Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Shares
determined by the Committee to be transferred to Executive in accordance with
Exhibit A shall be issued and transferred to Executive as soon as
administratively practicable after the end of the Restricted Period, and in no
event later than March 15 of the calendar year immediately following the year in
which the Restricted Period ends. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of the Shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental authority is necessary or desirable as a condition
to the issuance and transfer of Shares to the Executive (or his or her estate),
such issuance and transfer will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained.

 

4.

Executive may elect to satisfy his or her obligation to advance the amount of
any required income or other withholding taxes (the “Required Tax Payments”)
incurred in connection with the issuance and transfer of the Shares by any of
the following means: (1) a cash payment to the Company, (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to Executive having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash

 

(U.S. — Section 16 Officers)



--------------------------------------------------------------------------------

which would otherwise be payable to Executive, equal to the amount necessary to
satisfy any such obligation, (4) a cash payment to the Company by a
broker-dealer acceptable to the Company to whom Executive has submitted an
irrevocable notice of sale, or (5) any combination of (1) and (2). Shares of
Common Stock to be delivered or withheld may not have an aggregate Fair Market
Value in excess of the amount determined by applying the minimum statutory
withholding rate.

 

5.

The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.

 

6.

Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restricted Period (except solely by reason of a period
of Related Employment or as set forth in paragraphs 7 and 9).

 

7.

If Executive’s employment with the Company terminates for any reason, other than
voluntary termination by Executive, death, Disability, Retirement or for Cause,
and paragraph 9 does not apply, Executive shall be entitled to a prorated Award.
Such prorated Award shall be equal to the amount of the Award which is actually
earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, multiplied by a fraction, the numerator of which
shall equal the number of days Executive was employed with the Company during
the Restricted Period and the denominator of which shall equal the number of
days in the Restricted Period.

If Executive’s employment with the Company terminates by reason of death or
Disability, the Award shall be paid, to the extent earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A, to
Executive or Executive’s executor, administrator, legal representative,
beneficiary or similar person (together, the “Beneficiary”), as the case may be,
as if Executive had remained employed with the Company through the end of the
Restricted Period.

If Executive’s employment with the Company terminates by reason of Retirement,
Executive shall be entitled to a prorated Award. Such prorated Award shall be
equal to the amount of the Award which is actually earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A,
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed with the Company during the Restricted Period and the
denominator of which shall equal the number of days in the Restricted Period.

If Executive’s employment with the Company is terminated voluntarily by
Executive (except for an Eligible Termination Reason described in Section 5(b)
of the Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee at the time of a Change in Control) or is terminated by the
Company for Cause, Executive’s Award shall, except to the extent vested as of
the date of termination, be immediately forfeited.

 

8.

During the Restricted Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this Award.

 

9.

If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s employment with the Company, a Subsidiary or
an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then,
subject to the terms of such policy, the Award shall be paid to Executive, to
the extent earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and in accordance
with Exhibit A, as if Executive had remained employed with the Company through
the end of the Restricted Period.

 

10.

The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material

 

(U.S. — Section 16 Officers)



--------------------------------------------------------------------------------

manner any right of Executive under this Agreement without Executive’s written
consent.

 

11.

Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

 

12.

This grant of Units is discretionary, non-binding for future years and there is
no promise or guarantee that such grants will be offered to Executive in future
years.

 

13.

The validity, construction, interpretation, administration and effect of these
Terms and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware.

 

14.

If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.

 

15.

Executive acknowledges that Executive has read the Company’s Clawback Policy. In
consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company shares of Common
Stock acquired upon the vesting of the Units (to the extent held by Executive),
(c) requiring Executive to repay to the Company any net proceeds resulting from
the sale of shares of Common Stock acquired upon the vesting of the Units or
(d) any combination of the remedies set forth in clauses (a), (b) or (c). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to Executive’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon Executive and all persons claiming through
Executive.

 

16.

To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code. Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death.

 

I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:

   

Signature:

       

Printed Name:

   

Date:

         

 

(U.S. — Section 16 Officers)



--------------------------------------------------------------------------------

EXHIBIT A

 

(U.S. — Section 16 Officers)